
	

113 HR 1419 IH: Bridge to Jobs Act
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1419
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide funds to each State to cover all the costs to
		  repair or reconstruct a bridge determined by the Federal Highway Administration
		  to be structurally deficient.
	
	
		1.Short titleThis Act may be cited as the Bridge
			 to Jobs Act.
		2.Bridge
			 program
			(a)In
			 generalThe Secretary of
			 Transportation may provide a grant to each State that meets the requirements of
			 subsection (b) to repair or replace a structurally deficient bridge as
			 determined by the Federal Highway Administration.
			(b)EligibilityTo
			 be eligible to receive a grant under this Act, a State shall—
				(1)apply to the
			 Secretary at such time and in such manner as the Secretary may reasonably
			 require, but not later than 2 years after the Secretary begins accepting
			 applications;
				(2)certify that any
			 funds received under this Act shall be used only to pay for the costs directly
			 or indirectly related to the repair or replacement of the bridge selected by
			 such State; and
				(3)include in its
			 application, projected costs of such project, and its proposal regarding
			 whether to repair or replace such bridge.
				(c)Application
			 acceptabilityIf the Secretary determines that an application is
			 incomplete or unacceptable, the Secretary shall advise the State of the reasons
			 for rejection. The State may address the inadequacies in the application and
			 reapply during the 2-year period referred to in subsection (b)(1).
			(d)Use of
			 fundsA State that receives funds under this Act may use such
			 funds for any costs directly or indirectly related to the repair or replacement
			 of the selected bridge, including administrative expenses and any job training
			 program established for the bridge repair or replacement project.
			(e)Reporting
			 requirementNot later than 1 year after a State receives grant
			 funds under this Act and each year thereafter until the bridge repair or
			 replacement project is completed, such State shall submit a report to the
			 Secretary detailing the progress of the project and account for all expenses
			 related to the project.
			(f)Authorization of
			 appropriations
				(1)FundingThere is authorized to be appropriated
			 $500,000,000 for fiscal year 2014 to carry out this Act and such funds shall
			 remain available until the end of the 2-year period referred to in subsection
			 (b)(1).
				(2)Grant
			 awardsThe Secretary may award each State that is eligible for a
			 grant under this Act not more than $10,000,000.
				(3)Availability of
			 fundsThe Secretary may award grants under this Act for the
			 2-year period referred to in subsection (b)(1).
				
